NO. 12-00-00219-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
MUSTANG PIPELINE COMPANY, INC.,   '     APPEAL FROM THE
124TH
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT
COURT OF
 
DRIVER
PIPELINE COMPANY, INC.,
AND SEABOARD SURETY COMPANY,    '     GREGG COUNTY,
TEXAS
APPELLEES
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
On June 28, 2002, we granted rehearing in this cause and
continued the abatement ordered on August 10, 2001, pending final review by the
Texas Supreme Court.  The supreme court has now delivered its opinion in the
cause.  See Mustang Pipeline
Co. v. Driver Pipeline Co., No. 02-0290 (Tex. Apr. 22, 2003) (per curiam). 
Accordingly, the abatement is lifted, and the appeal is dismissed.
Opinion
delivered April 30, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
                                                                     (PUBLISH)